ORDER
PER CURIAM.
Appellant, Carlos Anton Saddler (“Mov-ant”), appeals from the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion after an evidentiary hearing. Movant was convicted of first degree murder, section 565.020.1 RSMo 2000,1 and armed criminal action, section 571.015. Movant was sentenced to life imprisonment without probation or parole for the first degree murder count and a concurrent term of life imprisonment on the armed criminal action count. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 2000 unless otherwise indicated.